Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 11/16/2021.
	Claims 1, 8, 9, 16, 18, and 21 are amended.
	In light of the amendments the 35 U.S.C. 101 rejection to Claims 18 and 20 are respectfully withdrawn.
	Claims 1-18, and 20-21 remain pending. 

Response to Arguments
Argument 1, Applicant argues in pg. 11-13 of Applicant Arguments/Remarks Made in an Amendment filed 11/16/2021 that prior art does not teach “a first network interface configured to receive from a first device a media stream corresponding to a live radio broadcast, the media stream including a first version of a content item and an identifier of the content item… and a second network interface coupled to the processor and configured to be coupled to a second network device, the second network interface configured to:..”
	Response to Argument 1, the examiner respectfully disagrees. Greenberg-Sanders teaches in para. [0023], Fig. 1, that the network 110 may be a wired or wireless network. Thus the limitation of “a first network interface configured to receive from a first device a media stream corresponding to a live radio broadcast, the media stream including a first version of a content item and an identifier of the content item”, is equivalent to how a wired network connection is used to stream and display a live media broadcast from a media server to a respective client device. It is further noted that Chen teaches in para. [0043-0046], Fig. 1, that Network interface 130 can provide network interface coupled to the processor and configured to be coupled to a second network device”, is equivalent to how in addition to a wired network interface, a second wireless network interface may be used to provide a client device with access to a server hosting a user’s cloud based media library. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a second network interface coupled to the processor and configured to be coupled to a second network device to Greenberg-Sanders’ interface with a wired live media broadcast, with a device capeable of a first wired network interface in addition to a second wireless network interface for retrieving a user’s cloud based media library as taught by Chen. One would have been motivated to combine Chen with Greenberg-Sanders and would have had a reasonable expectation of success as the combination provides a user with more media consumption options. 

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-18, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0359444 “Greenberg-Sanders”, in light of U.S. Patent Application Publication 2014/0123006 “Chen”, in light of U.S. Patent No. 9,330,647 “Bay”, and further in light of U.S. Patent Application Publication No. 2018/0081618 “McLean”, as previously cited in Non-Final Rejection filed 08/18/2021.
Claim 1:
Greenberg-Sanders teaches a device comprising a device comprising:	 a first network interface (i.e. para. [0023], Fig. 1, The network 110 may be a wired or wireless network”, wherein a first network interface may be a wired network) configured to receive from a first device a media stream (i.e. para. [0023], a media server 112 may provide media, such as audio and video recordings, over a network 110 to a multitude of users) corresponding to a live radio broadcast (i.e. media selections the broadcaster has selected for the live media broadcast; para. [0035]), the media stream (i.e. media selections; para. [0035]) including a first version of a content item (i.e. the streamed media via a broadcast page displayed through a user interface of the respective client devices; para. [0058]) and an identifier of the content item (i.e. Fig. 3, playlist may display a currently playing 313 song; para. [0035]);
a processor coupled to the first network interface (i.e. para. [0043], a computing device 500 may be used as a server, desktop computer, portable computer, smart phone, special purpose computer, or similar device. In an example basic configuration 502, the computing device 500 may include one or more processors 504).
While Greenberg-Sanders teaches a first interface for displaying media identifiers from a live broadcast, Greenberg-Sanders may not explicitly teach 
network interface coupled to the processor and configured to be coupled to a second network device, the second network interface configured to:	 responsive to receiving the selection of the replay option, send a request, via a network, to a remotely located on-demand content source to receive a second version of the content item for automatic playback after the first version of the content item is output, the second version of the content item having a longer duration than the first version of the content item due to overlapping of the first version of the content item from a radio announcer associated with the live radio broadcast of the first version of the content item, and the request including the identifier;	 and receive the second version of the content item from the on-demand content source responsive to the request.  
	However, Chen teaches
responsive to initiating output of the first version of the content item (i.e. now-playing interface that provides information about the currently playing track and/or station; para. [0068]) to a speaker (i.e. User output devices 125 can also include audio output devices operable to deliver sound to a user, such as speakers; para. [0044]), add the identifier (i.e. track identifying information 404; para. [0068]) to a list of identifiers (i.e. Fig. 4, History Region 412; para. [0069]) of a plurality of received content items (i.e. recently played tracks being represented by icons 416, 418, 420; para. [0069]);	 provide media options (i.e. Fig. 4, icons 414-420; para. [0069]) to a display (i.e. Fig. 4, now playing interface 400; para. [0068]), the media options corresponding to the list of identifiers (i.e. icons 414-420 include artwork associated with each previously-played track; para. [0069]); and
and responsive to providing the media (i.e. Fig. 4, icons 414-420; para. [0069])  to the display (i.e. Fig. 4, now playing interface 400; para. [0068]), 
receive a selection of a replay option (i.e. radio application 145 may allow the user to select a track that is in the user's media library from history region and thereby invoke a media application to play the selected track; para. [0123]) of the media options (i.e. a user can navigate to history interface 1200, e.g., by selecting an icon from history region 412 of now-playing interface 400; para. [0118]), the replay option (i.e. each track can be presented together with a buy button 1208… If the user already owns a particular track, buy button 1208 can be omitted or replaced with another control element, such as an option to allow the user to play the track from her personal media library; para. [0121]) corresponding to the identifier (i.e. radio application 145 may allow the user to select a track that is in the user's media library from history region 1202; para. [0123]); and	 a second network interface (i.e. para. [0043-0026], “Input devices 120 can include any device via which a user can provide signals to client device 102… Network interface 130 can provide voice and/or data communication capability for client device 102… network interface 130 can provide wired network connectivity (e.g., Ethernet) in addition to or instead of a wireless interface”, wherein a second network interface is a wireless interface different than a wired network interface) coupled to the processor (i.e. para. [0046], Network interface 130 can be implemented using a combination of hardware (e.g., antennas, modulators/demodulators, encoders/decoders, and other analog and/or digital signal processing circuits)) and configured to be coupled to a second network device (i.e. para. [0050], Fig. 1, radio server 104 has access to a remote media library 150 ("remote" in the sense that it is remote from client device 102)), the second network interface configured to:	responsive to receiving the selection of the replay option, send a request, via a network, to a remotely located on-demand content source to receive a second version of the content item (i.e. para. [0108-0110], Fig. 11, “menu 1102 can provide options for interacting with the currently playing track, such as buy button 1106…When a user actuates buy button 1108, radio application 145 can generate a purchase request to the media store platform, either directly or via the media library management program, and the media store platform” wherein it is noted that, “the user's media library may be cloud-based”, and thus remotely located) (i.e. para. [0109], “Buy button 1108 allows the user to purchase the currently playing track, e.g., adding it to local media library 148”, wherein the identifier is equivalent to the name of the song a user wishes to purchase); and
 receive the second version of the content item from the on-demand content source responsive to the request (i.e. para. [0109], adding it to local media library 148).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a second network interface connected to second network device, responsive to initiating output of the first version of the content item to a speaker, add the identifier to a list of identifiers of a plurality of received content items to Greenberg-Sanders’ radio interface with a first wired network interface, with a client device has a wired network interface in addition to a second wireless network interface, that responsive to initiating output of the first version of the content item to a speaker, add the identifier to a list of identifiers of a plurality of received content items as taught by Chen. One would have been motivated to combine Chen with Greenberg-Sanders and would have had a reasonable expectation of success so that the user can also view and interact with history data related to previously streamed media content (Chen, para. [0011]).
While Greenberg-Sanders-Chen teach interfaces for replaying songs from a live media broadcast, Greenberg-Sanders-Chen may not explicitly teach 
responsive to receiving the selection of the replay option, send a request, via a network, to a remotely located on-demand content source to receive a second version of the content item for automatic playback after the first version of the content item is 
However, Bay teaches wherein 
the request including the identifier (i.e. Col. 8, lines 10-11, the request (including the song snippet and optional additional information); and to 
receive the second version of the content item (i.e. Col. 8, lines 36-37, Fig. 4, the audio service system 134 transmits the identified song and the related content to the internet-enabled radio. At 418, the internet-enabled radio 104 receives the song and the related) from the on-demand content source (i.e. remote audio services system; para. (Abstract)) responsive to the request (i.e. Col. 8, lines 38-40, Fig. 4, at 420 and 422, the received song is played… through the internet-enabled radio)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add responsive to receiving the selection of the replay option, send a request, via a network, to a remotely located on-demand content source to receive a second version of the content item for automatic playback after the first version of the content item is output to Greenberg-Sanders’ radio interface with responsive to receiving the selection of the replay option, send a request, via a  to receive a second version of the content item for automatic playback after the first version of the content item is output as taught by Chen. One would have been motivated to combine Chen with Greenberg-Sanders and would have had a reasonable expectation of success the user may have just turned on the radio, and recognizes the current song as a personal favorite (Chen, Col. 2, lines 35-37).
While Greenberg-Sanders-Chen-Bay teach to replay a song by playing a second version from an on-demand content source, Greenberg-Sanders-Chen-Bay do not explicitly teach wherein  
the second version of the content item having a longer duration than the first version of the content item due to overlapping of the first version of the content item from a radio announcer associated with the live radio broadcast of the first version of the content item 	However, McLean teaches 
the second version of the content item having a longer duration than the first version of the content item due to overlapping of the first version of the content item from a radio announcer associated with the live radio broadcast of the first version of the content item (i.e. para. [0100-101], What was originally the first program segment may then be played after the announcement segment completes playing… the control module may substitute a " radio edit" version which is a modified and often shortened version, to make a song more suitable for airplay). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second version of the 

Claim 2:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1.
 Bay further teaches wherein the media stream (i.e. Col. 2, line 59, Fig. 1, Audio content 122) is received from a radio content source (i.e. Col. 2, line 29, Fig. 1, a radio station 124) that is remotely located (i.e. it is noted in Fig. 1, that remote Audio Services system 130 is located remotely from Radio station 124) from the on-demand content source (i.e. Col. 2, line 24-25, Fig. 1, Audio Services system 130), wherein a first portion of the first version of the content item (i.e. Col. 7, line 38-39, Fig. 4, the internet-enabled radio 104 receives broadcast audio content and plays the content as it is received) corresponds to a second portion of the second version of the content item (i.e. Col. 8, line 33-37, Fig. 4, the audio service system 134 transmits the identified song and the related content to the internet-enabled radio. At 418, the internet-enabled radio 104 receives the song and the related content) 

wherein the first portion is stretched or reduced (i.e. audio timing apparatus 105 may retrieve truncated versions such as radio edit versions of songs; para. [0101]) as compared to the second portion (i.e. the originally planned version of the program segment; para. [0101]).

Claim 3:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1.
Chen further teaches wherein a first content item (i.e. Fig. 12, Song 1) of the plurality of received content items (i.e. Fig. 12, Song 1-3) is received via the media stream (i.e. Fig. 12, StationName1), wherein a second content item (i.e. Fig. 12, Song 4) of the plurality of received content items (i.e. Fig. 12, Song 4-6) is received via a second media stream (i.e. Fig. 12, StationName2), 
McLean further teaches 
wherein the second version of the content item (i.e. the originally planned version of the program segment; para. [0101]) includes a second portion, and wherein a first portion corresponding to the second portion (i.e. the control module modifies a program segment…modifying the one or more program segments comprises … truncating the one or more program segments; para. [0005]) is removed from the first version of the content item (i.e. truncated versions such as radio edit versions of songs; para. [0101]).  

Claim 4:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1
Chen further teaches wherein the processor is further configured to, in response to receiving the identifier of the content item (i.e. information for each track can identify the station on which the track was played; para. [0119]) via the media stream: remove (i.e. it is noted in Fig. 12, that StationName1 history region contains 3 songs, para. [0119] allow each station’s track list to be scrollable, where tracks less recent than the three displayed are not displayed in history region 1202 and must be scrolled to be viewed) a second identifier from the list of identifiers (i.e. it is noted in Fig. 12, that tracks older than songs 1-3 from StationName1 are not displayed in region 1202 can be scrolled to view history data; para. [0122]);	 and add the identifier (i.e. “Fig. 12, Song 1”, it is noted the title song 1 appears in history region 1202 as a result of being a track the user has listened to; para. [0119]) to the list of identifiers (i.e. Fig. 12, history region 1202; para. [0124]) prior to providing the media options to the display (i.e. previously played tracks that are not initially visible in region 1202; para. [0123]).  

Claim 5:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1.
Chen further teaches wherein the identifier (i.e. track identifying information; para. [0068]) associated with the on-demand content source (i.e. a track from a user's personal media library; para. [0007]) is added to the list of identifiers (i.e. a list of tracks the user has listened to; para. [0118]) prior to providing the media options to the display (i.e. buy button 1208 can be omitted or replaced with another control element, such as an option to allow the user to play the track from her personal media library; para. [0122]).  

Claim 6:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1.
Bay further teaches further comprising: generating a first audio signal (i.e. Col. 8, lines 38-39, Fig. 4, at 420 and 422, the received song is played, and the related content is presented through the internet-enabled radio) based on the second version of the content item (i.e. Col. 8, line 38, the received song) received from the on-demand content source (i.e. Fig. 4, audio service system 134);	 generating a second audio signal based on the media stream corresponding to the live radio broadcast (i.e. Col. 7, lines 38-39, the internet-enabled radio 104 receives broadcast audio content and plays the content as it is received); and	 outputting the second audio signal via a speaker subsequent to outputting the first audio signal via the speaker (i.e. Col. 8, lines 38-39, Fig. 4, at 420 and 422, the received song is played, and the related content is presented through the internet-enabled radio 104).  

Claim 7:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1.
(i.e. Fig. 4, History Region 412; para. [0069]) includes the media options (i.e. Fig. 4, icons 414-420; para. [0069]), and wherein providing the media options to the display includes providing the GUI to the display (i.e. Fig. 4, now playing interface 400; para. [0068]). 

Claim 8:
Greenberg-Sanders, Chen, Bay, and McLean teach the device of claim 1
Chen wherein at least one of the first network interface, the second network interface (i.e. para. [0046], “network interface 130 can provide wired network connectivity (e.g., Ethernet) in addition to or instead of a wireless interface”, wherein a wired and wireless network interface may be used to access a radio server), or the processor is integrated into a mobile device (i.e. Client device 102 can have other capabilities not specifically described here (e.g., mobile phone; para. [0059]) configured to execute an application that enables access to web radio (i.e. System 100 can include one or more client devices 102 that communicate with a radio server 104 via a network 106 (e.g., the Internet); para. [0036]) and on-demand content (i.e. browsing a radio service's library of tracks; by selecting a currently playing or previously played track; and/or by selecting a track from a user's personal media library; para. [0007]).  

Claim 9:
Claim 9 is the method claim of claim 1 and is rejected for similar reasons. 


10. (Previously presented) The method of claim 9, further comprising:	 receiving a second input indicating selection of a particular option;	 responsive to receiving the second input indicating the selection of the particular option, generating a second GUI including a plurality of media options;	 and providing the second GUI to the display.  
Claim 10:
Greenberg-Sanders, Chen, Bay, and McLean teach the method of claim 9.
Chen further teaches comprising: receiving a second input indicating selection of a particular option (i.e. radio application 145 may allow the user to select a track that is in the user's media library from history region and thereby invoke a media application to play the selected track; para. [0123]);	 responsive to receiving the second input (i.e. a user can navigate to history interface 1200, e.g., by selecting an icon from history region 412 of now-playing interface 400; para. [0118]) indicating the selection of the particular option (i.e. selecting an icon from history region 412; para. [0118]), generating a second GUI (i.e. Fig. 12, history interface 1200; para. [0118]) including a plurality of media options (i.e. Fig. 12, history region 1202);	 and providing the second GUI to the display (i.e. Fig. 12, history interface 1200; para. [0118]). 

Claim 13:
Claim 13 is the method claim of Claim 6 and is rejected for similar reasons.

Claim 14:
	Claim 14 is the method claim of Claim 4 and is rejected for similar reasons.

Claim 15: 
Greenberg-Sanders, Chen, Bay, and McLean teach the method of claim 14.
Chen further teaches wherein the second media stream (i.e. Fig. 12, StationName2) corresponds to a second live radio broadcast (i.e. “Fig. 3, broadcast button 336; para. [0065]”, StationName2 may be a broadcast), wherein the live radio broadcast (i.e. Broadcast button 336 can be selected to allow the user to interact with broadcast media sources; para. [0065]) is associated with a first radio station (i.e. Fig. 12, StationName1), and wherein the second live radio broadcast is associated with a second radio station (i.e. Fig. 12, StationName2) that is distinct from the first radio station (i.e. Fig. 12, StationName1).  

Claim 16:
Greenberg-Sanders, Chen, Bay, and McLean teach the method of claim 9. 
Greenberg-Sanders further teaches wherein the first GUI (i.e. broadcast page 302; para. [0032]) includes data associated with the content item (i.e. the playlist may display a currently playing 313 song; para. [0035]), and wherein the particular option is included in the first GUI (i.e. Fig. 3, the playlist may also include an option to display a list of recently played 330 songs; para. [0035]) in response to receiving the identifier of the content item (i.e. display a currently playing 313 song; para. [0035]) (i.e. the media service may retrieve the requested media from a database, such as a media library or catalog, hosted by the media service; para. [0055]).  

Claim 17:
Greenberg-Sanders, Chen, Bay, and McLean teach the method of claim 16, 	Greenberg-Sanders further teaches wherein the data includes text, an image, or both (i.e. Fig. 3, currently playing 313 song; para. [0035]).  

Claim 18:
	Claim 18 is the device claim of claim 1 and is rejected from similar reasons. 


Claim 20:
 Greenberg-Sanders, Chen, Bay, and McLean teach the computer-readable storage device of claim 18.
 Bay further teaches wherein the content item includes a music track, a talk show, a news report, a weather report, a traffic report, an advertisement, or a combination thereof (i.e. Col. 8, lines 26-28, related content may include a variety of types of content including, but not limited to, music recommendations, product recommendations, and advertisements).   

Claim 21:

Chen further teaches 
wherein the first network interface is configured to send a leave notification network interface (i.e. para. [0046, 0049], Fig. 1, “network interface 130 can provide wired network connectivity (e.g., Ethernet) in addition to or instead of a wireless interface”, wherein a wired network interface is used for a radio application, and a wireless network interface is used for a user’s remote media library) sending the request to receive the second version of the content item for automatic playback (i.e. para. [0123], “the user to select a track that is in the user's media library from history region 1202 and thereby invoke a media application to play the selected track from the user's media library”, wherein a leave notification is equivalent to how a user is switches to media application and is no longer listening to the radio application 145), 
While Chen teaches a leave notification in response to a request for a second version of content item, Chen does not explicitly teach 
to send a leave notification to a network device, and
the leave notification indicating that a media player associated with the processor is leaving a multicast group associated with the live radio broadcast
However, Greenberg-Sanders teaches
to send a leave notification to a network device (i.e. para. [0041 & 0032], wherein it is noted that users have an option, “to leave 414 the media broadcast”, which affects the displayed “broadcaster profile 304, which may include information … such as a number of current listeners 314), 
the leave notification indicating that a media player associated with the processor is leaving a multicast group associated with the live radio broadcast (i.e. para. [0032], Fig. 3, wherein it is noted that “a number of current listeners 314”, will be updated as users leave the broadcast).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to send a leave notification to a network device, and wherein the leave notification indicating that a media player associated with the processor is leaving a multicast group associated with the live radio broadcast to Chen’s ability to leave a radio application to play music from a private media application with how a network tracks when users leave a live radio broadcast as taught by Greenberg-Sanders. One would have been motivated to combine Greenberg-Sanders with Chen and would have had a reasonable expectation of success in order to help users to interact with other users over the network 110 (Greenberg-Sanders, para. [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171